Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACTS: Elan Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Elan Miriam Mason Ph: 650-278-7113 or Mary Stutts Ph: 650-823-5255 Biogen Idec Eric Hoffman Ph: 617-679-2812 Biogen Idec Jennifer Neiman Ph: 617-914-1201 Elan to Highlight Tysabri Data in Crohn’s Disease at the American College of Gastroenterology Annual Scientific Meeting Dublin, Ireland; South San Francisco – October 19, 2009 – Elan Corporation, plc (NYSE: ELN) and Biogen Idec (NASDQ: BIIB) today announced multiple presentations at the American College of Gastroenterology (ACG) Annual Scientific Meeting, taking place October 23-28 in San Diego. The posters and presentations during ACG will highlight TYSABRI® (natalizumab) data in treating Crohn’s Disease. During a plenary session on inflammatory bowel disease (IBD), an oral presentation will focus on a retrospective subset analysis of two registrational Phase 3 trials (ENACT-2 [Evaluation of Natalizumab as Continuous Therapy] and ENCORE [Efficacy of Natalizumab in Crohn’s Disease Response and Remission]) and one open-label study (ENABLE). Corey A. Siegel, MD, director of the Inflammatory Bowel Disease (IBD) Center at Dartmouth-Hitchcock Medical Center will give the presentation. In addition, representatives from Elan and investigators will present four posters that analyze patient reported outcomes from the TOUCH study, and one poster reporting the utilization and safety results from the TOUCH™ prescribing and surveillance program. Details of the presentations at ACG are as follows: * Note:
